—Appeal by the *407defendant from a judgment of the Supre • ; >>*.. 5, Kings County (Knipel, J.), rendered February 27 wicting him of aggravated unlicensed operation of a ; v vehicle in the first degree and criminal possession of stc i iii property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the admission of evidence regarding an uncharged crime is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, any error in admitting this evidence was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Castro, 261 AD2d 553; People v Davis, 259 AD2d 706; People v Lunsford, 244 AD2d 507).
The defendant’s remaining contention is without merit. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.